Citation Nr: 1603402	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-04 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to October 1975.  He died in March 2011.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) from July 2012 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death.

In April 2014 the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record reflects that the Veteran died in March 2011 at the age of 58.  A March 2011 certificate of death lists the immediate cause of death as cachexia due to metastatic prostate cancer, which began nine years earlier.  During the Veteran's lifetime service connection was not in effect, and had not been claimed, for any disabilities.

VA received the appellant's claim in March 2012.  At that time, her representative had asserted on the appellant's behalf that the Veteran's "military occupation (medic) took him to and through Vietnam on several missions; exposing him to Agent Orange." 

The Veteran's service personnel records reflect that he served in Thailand with the U.S. Army from September 1974 to October 1975 with the Headquarters and Service (H&S) Company 7th Radio Research Field Station (RRFS).  His military occupational specialty and principal duty during his time in Thailand were listed as medical lab specialist.  A May 2012 response from the National Personnel Records Center (NPRC) indicated there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam and no records of exposure to herbicides.

A September 2013 decision review officer (DRO) conference report documents a conversation between the DRO and the appellant's representative.  The representative asserted on the appellant's behalf that the Veteran was exposed to herbicides while serving with the U.S. Army at the Royal Thai Air Force Base (RTAFB) in Udorn, Thailand during the Vietnam War.  The representative acknowledged that the Veteran's military occupational specialty was medical lab specialist; that there was no evidence the Veteran was a member of a military police unit or had a military police occupational specialty; and that there was no statement from the Veteran indicating that he had been involved in perimeter security duty.  The representative agreed to provide a statement and photographs showing the location and nature of the claimed exposure to herbicides.  If the information provided was sufficient, the DRO would send it to the JSRRC (United States Army and Joint Services Records Research Center) coordinator to attempt verification of herbicide exposure.

In an October 2013 letter addressed to the appellant and copied to her representative, the RO requested additional information to attempt to verify the claimed herbicide exposure.

In the February 2014 substantive appeal completed on the appellant's behalf, her representative asserted that "as a medical lab specialist, Veteran's duties may have placed him near the perimeter."

During the April 2014 hearing, the appellant testified that the Veteran lived off base with a colleague during his service in Thailand.  She indicated that he traveled and did a lot of sightseeing and he may have been in Vietnam at some point in time, but she was not certain.  She indicated that she and the Veteran married in 1987.  She also referenced photographs taken of the Veteran in Thailand and stated that the photos had already been submitted to VA.  The Board did not locate such photos in the claims file.

The representative also noted that the Veteran lived off base during his service in Thailand and crossed the perimeter on a daily basis to go to the hospital unit where he worked on the Udorn Royal Thai Air Force Base.  The representative suggested that military pay records may help to verify that the Veteran lived off base and crossed "the perimeter where they sprayed the Agent Orange" to go the clinic where he worked.  The record was held open for 60 days to allow the appellant to submit additional evidence.  None was received.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the appellant to submit photographs taken of the Veteran during his service in Thailand, which she mentioned during the April 2014 video conference hearing.

2.  The AOJ should attempt to obtain the Veteran's military pay records from his service in Thailand from September 1974 to October 1975.  

3.  After the AOJ receives military pay records, any outstanding service personnel records, or other evidence tending to support the claim, the AOJ should determine whether there is sufficient information to refer the case to the JSRRC coordinator to attempt to verify the claimed exposure to herbicides.  If the information is insufficient to permit a search, the JSRRC coordinator must make a formal finding that sufficient information required to verify herbicide exposure does not exist.

4.  After completion of the above action, the AOJ should readjudicate the claim on appeal.  If the benefit sought cannot be fully granted, issue a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




